DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 21-23, 25, 31, 37, 41, and 43-44 in the reply filed on 3/11/21 is acknowledged.
Claims 1-7, 16, 20, 49-50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Arguments
Applicant’s arguments with respect to the prior rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract (filed on 8/27/21) of the disclosure is objected to because the specification includes legal phraseology, claim language.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the claims are directed to an apparatus not a method of use. The claims contain various “for” and “to” clauses that directed to the intended use of structural elements. The phrases do not invoke 112, 6th
Claim 21 mentions a set of cuvettes, a biofluid sample dispensing apparatus, an assay sample comprising a reagent, and a sample of the biofluid. However, none are positively claimed as elements of the invention, not required to be present. They are articles/materials intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.  Furthermore, there is no requirement for a broad, undefined “assay process” nor any other process to be performed at all, including with any unclaimed structures and materials. Claim 43 and further dependent claims also employ similar language.
	As to claim 21, it is noted that “a receptacle sealing element” and “an automated assay system” are relatively broad and are not specifically structurally defined. 
	It is noted that claims 31, 37, 41, and 66 provide for respective, relatively broad systems that are not specifically structurally defined in the claims. There is no requirement for any mixing, inspection, and temperature control processes to ever be performed. See remarks above. 
	It is noted that the term “set” is one or more. However, if a set is one cuvette, then there is not antecedent basis for the assay samples as provided for in the claims.
	As to claim 43, it is noted that there is no structural distinction between a reservoir and cavity. There are no structural boundaries/distinctions provided for in the claim. The terms are synonyms. 
As to claim 58, it is noted that “electromagnetic units” are relatively broad and are not specifically structurally defined.
Claim Objections
Claim 61 is objected to under as being in improper form because a dependent claim can not depend upon a canceled claim.  
Claim Rejections - 35 USC § 112
Claims 43-44 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the biofluid samples" in 4th paragraph.  There is insufficient antecedent basis for this limitation in the claim. As noted above, no biofluid samples are positively claimed as elements of the invention. It is unclear if the a biofluid sample that each cavity is capable of dispensing is presumed to be the same single sample as indicated by the phrase “a biofluid sample”.  
In claim 44, it is unclear what is the structural nexus of the set of pistons to the prior piston assembly. It presumed that the piston assembly comprises the set of pistons. If so appears as if the claim should read as:  wherein the piston assembly comprises a set of pistons and an actuator for displacing  the set of pistons ….
As to claim 70, it is unclear what is the structural nexus/connectivity between each cuvette and electromagnetic units because the phrase “associated with” does not require any definitive structural nexus between structures. Any objects can be subjectively categorized as being “associated with” one another. Furthermore it is unclear, which electromagnetic units are 
 
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 41, and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grover et al. US 2013/0078736. 
Grover discloses an apparatus comprising a receptacle (amplification chamber 200) including sockets that removably house microtubes 220 (cuvettes see Figure 7B); a sealing element (gasket 235) disposed around the receptacle for sealing against a dispensing apparatus (liquid transfer device 100; capable of creating a negative pressure…vacuum pump) (Figures 6, paragraphs 0013, 0034); and an automated assay system (detection device 400; Figure 4; paragraph 0032). 
The device 400 can include a bar code reader or similar device to automatically detect a bar code or similar code present on the amplification chamber 200; can be adapted to heat or cool the contents of the elution chamber 300 and reaction chamber 200 (temperature control . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. as applied above, and further in view of Fredrick, US 2005/0042768.
Grover does not specify that the system includes an electromagnetic system that can be used for mixing. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Various means of mixing including electromagnetic stirring were previously known in the art prior to the instant invention.
For example, Fredrick discloses use of such commonly known devices. The reference teaches the use of electrical magnetic devices/stirrers and magnetic objects such as bars.
.
Claims 37 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. as applied above, and further in view of Laugharn, Jr. et al. US 6,036,923.
Grover does not specify that the optical system is capable of spectroscopy. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 

For example, Laugharn discloses use of spectrometers to monitor/detect the contents and activity within reaction vessels. (column 4, lines 12-19). 
It would have been obvious to one of ordinary skill in the art to modify the device to including more than one optical device to allow for simultaneously and individual detection and monitoring of the contents and reactions in separate cuvettes. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Allowable Subject Matter
Claims 43-44 and 66-70 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798